


Exhibit 10.22

 

PANDORA MEDIA, INC.

 

2011 Equity Incentive Plan

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

«Optionee»

 

You have been granted the number of restricted stock units (the “RSUs”), each
representing a right to acquire (subject to vesting and exercise) one share of
Common Stock of Pandora Media, Inc. (the “Company”) (the “Shares”) by way of
issue, as follows:

 

Date of Grant:

«GrantDate»

 

 

Total Number of RSUs Granted:

«NoofShares»

 

 

Vesting Commencement Date:

«VestingCommenceDate»

 

 

Vesting Schedule:

So long as your Continuous Service Status continues, the RSUs shall vest in
accordance with the following schedule:
«VestingSchedule»

 

By accepting these RSUs, you agree that these RSUs are granted under and
governed by the terms and conditions of the Pandora Media, Inc. 2011 Equity
Incentive Plan (the “Plan”) and the Restricted Stock Unit Agreement attached
hereto and incorporated by reference herein. These RSUs are granted as Other
Stock-Based Awards under Section 10 of the Plan.

 

In addition, you agree and acknowledge that your rights to any Shares underlying
the RSUs will be earned only as you provide services to the Company over time
and that nothing in this Notice or the attached documents confers upon you any
right to continue your employment or consulting relationship with the Company
for any period of time, nor does it interfere in any way with your right or the
Company’s right to terminate that relationship at any time, for any reason, with
or without cause.

 

 

PANDORA MEDIA, INC.

 

 

 

 

 

 

By:

 

«Optionee»

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

PANDORA MEDIA, INC.

 

2011 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.             Grant of Option.  Pandora Media, Inc., a Delaware corporation
(the “Company”), hereby grants to you (“Participant”) the number of restricted
stock units (“RSUs”) (each representing a right to acquire (subject to vesting
and exercise) a share of Common Stock of the Company by way of issue) set forth
in the Notice of Restricted Stock Unit Grant (the “Notice”), subject to the
terms, definitions and provisions of the Pandora Media, Inc. 2011 Equity
Incentive Plan (the “Plan”) adopted by the Company, which is incorporated in
this Agreement by reference. The RSUs are granted as Other Stock-Based Awards
under Section 10 of the Plan.

 

Unless otherwise defined in this Agreement, the terms used in this Agreement
shall have the meanings defined in the Notice or the Plan, as applicable (and
for the avoidance of doubt, the term “RSU” in this Agreement does not have the
meaning given in Section 2(aa) of the Plan).  The terms and conditions of this
Restricted Stock Unit Award Agreement (this “Agreement”), to the extent not
controlled by the terms and conditions contained in the Plan, are as follows:

 

1.         Vesting.  The RSUs shall become vested on the vesting schedule set
forth in the Notice, subject to Participant remaining in Continuous Service
Status on the applicable vesting date.

 

2.         Forfeiture of Unvested RSUs.  Immediately upon termination of
Participant’s employment for any reason (including death or disability), any
unvested RSUs shall be forfeited without consideration.

 

3.         Conversion into Common Stock.  Shares will be issued as soon as
practicable following the valid exercise (in accordance with clause 4 below) by
Participant (or their attorney or other legal representative) of vested RSUs
following the applicable vesting date.  As a condition to such issuance,
Participant shall have satisfied his or her tax withholding obligations as
specified in this Agreement and shall have completed, signed and returned any
documents (including the exercise notice contemplated by clause 4 below) and
taken any additional action that the Company deems appropriate to enable it to
accomplish the issue of the Shares.  In no event will the Company be obligated
to issue a fractional share.  Notwithstanding the foregoing, (i) the Company
shall not be obligated to issue any Shares during any period when the Company
determines that the exercise or conversion of a RSU or the issue of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legends that, as determined by the
Company’s counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address any applicable tax withholding and other

 

2

--------------------------------------------------------------------------------


 

administrative matters. For the avoidance of doubt and notwithstanding anything
in the Plan to the contrary, an RSU does not represent a right to receive the
value of a Share in cash or a right to receive any other cash payment and does
not include any right to receive dividend equivalents.

 

4.         Exercise of RSUs. An RSU that has vested in accordance with the
vesting schedule set forth in the Notice (and the terms and conditions of this
Agreement and the Plan) may be exercised any time within one month after the
applicable vesting date by Participant (or their attorney or, if Participant
dies during that one month period, by their estate or by a person who acquired
the RSU by bequest or inheritance) by the execution and delivery of a form of
exercise notice (which may be written or electronic, as determined by the
Company) approved for such purpose by the Company which shall state
Participant’s election to exercise the RSU, the number of RSUs being exercised,
and such other representations and agreements as to Participant’s investment
intent with respect to such Shares as may be required by the Company. An RSU
shall be deemed to be exercised upon receipt by the Company of such written
notice.  A vested RSU that is not exercised in accordance with this clause 4 by
midnight on the date one month after the vesting date of the RSU shall, unless
the Committee determines otherwise, lapse.

 

5.         Appointment of attorney. Participant (for valuable consideration)
hereby irrevocably appoints each director of the Company (from time to time) as
Participant’s attorney (on a non-exclusive basis) to:

 

(a)   exercise any vested RSUs on Participant’s behalf at any time within one
month after the applicable vesting date and to execute any document (including
exercise notice) and do anything necessary or desirable for, or in connection
with, the exercise of RSUs on Participant’s behalf;

 

(b)   in connection with any exercise of vested RSUs on Participant’s behalf in
accordance with clause 5(a), acquire Shares for and on Participant’s behalf and
to execute any document and do any thing necessary or desirable to acquire
Shares on Participant’s behalf and in Participant’s name; and

 

(c)   appoint an agent to do any of the things referred to above in clauses 
5(a) and (b),

 

and Participant further agrees to grant a similar power of attorney (in such
form as the Committee may determine) to any other person as may be nominated by
the Committee from time to time.

 

6.         Tax Treatment.  Any applicable tax withholding liabilities (whether
as a result of federal, state or other law and whether for the payment and
satisfaction of any income tax, social security tax, payroll tax, or payment on
account of other tax related to withholding obligations that arise by reason of
the RSUs) incurred in connection with the RSUs becoming vested or being
exercised and Shares issued, or otherwise incurred in connection with the RSUs,
may (subject to any applicable law) be satisfied in any of the following manners
determined by the Company (and the Company may with notice to

 

3

--------------------------------------------------------------------------------


 

Participant require any of the following methods):  (i) by the sale by
Participant of a number of Shares that are issued under the RSUs, which the
Company determines is sufficient to generate an amount that meets the tax
withholding obligations plus additional shares to account for rounding and
market fluctuations, and payment of such tax withholding to the Company, and
such Shares may be sold as part of a block trade with other participants of the
Plan; (ii) with the consent of the Company in its discretion, by the Company
withholding a number of Shares that would otherwise be issued under the RSUs
that the Company determines have a fair market value equal to the minimum amount
of taxes that the Company concludes it is required to withhold under applicable
law; or (iii) by payment by Participant to the Company in cash or by check an
amount equal to the minimum amount of taxes that the Company concludes it is
required to withhold under applicable law.  Participant hereby authorizes the
Company to withhold such tax withholding amount from any amounts owing by
Participant to the Company and to take any action necessary in accordance with
this paragraph.

 

Notwithstanding the foregoing, Participant acknowledges and agrees that he or
she is, to the extent permitted by applicable law, responsible for all taxes
that arise in connection with the RSUs becoming vested or being exercised and
Shares being issued or otherwise incurred in connection with the RSUs,
regardless of any action the Company takes pursuant to this Section, and shall
indemnify the Company against all such taxes.

 

7.         Restrictions on Transfer.  Participant understands and agrees that
the RSUs may not be sold, given, transferred, assigned, pledged or otherwise
hypothecated by the holder.

 

8.         Certificates. Certificates, transfer agent book entries or other
evidence of ownership as determined by the Company issued in respect of the
Shares shall, unless the Committee otherwise determines, be registered in the
name of Participant. The stock certificate, if any, shall carry such appropriate
legends, and such written instructions shall be given to the Company transfer
agent, as may be deemed necessary or advisable by counsel to the Company in
order to comply with the requirements of the Securities Act of 1933, any state
securities laws or any other applicable laws.

 

9.         No Stockholder Rights.  Participant will have no voting or other
rights as the Company’s other stockholders with respect to the Shares until
issuance of the Shares.

 

10.       No Employment/Service Rights.  Neither this Agreement nor the grant of
the RSUs hereby confers on Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes in any way with the right
of the Company or any Subsidiary to determine the terms of Participant’s
employment or service.

 

11.       Entire Agreement; Terms of Plan, Interpretations.  Participant
acknowledges that he or she has received and reviewed a copy of the Plan.  This
Agreement (including the Notice) contains the entire understanding of the
parties hereto in respect of the subject matter contained herein.  This
Agreement together with the Plan supersedes all prior agreements and
understandings between the parties hereto with respect to the subject matter
hereof. This Agreement and the terms and conditions herein set forth are subject
in all respects to the terms and conditions of the Plan, which shall be
controlling.  All interpretations or determinations of the Committee and/or the
Board shall be binding and conclusive upon Participant and his legal
representatives on any question arising hereunder.

 

4

--------------------------------------------------------------------------------
